Citation Nr: 0506786	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to a compensable disability evaluation for 
gunshot wound of the left leg.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  This appeal arises from July 1995 and February 1996 
rating decisions of the Department of Veterans Affairs (VA), 
New York, New York, regional office (RO).  

In August 2004, the veteran provided testimony before the 
undersigned Acting Veterans Law Judge at a videoconference 
hearing from Albany, New York.  A transcript of that hearing 
is of record.

In a September 2003 rating decision, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
Meniere's disease, gastroesophageal reflux disease, and 
vertigo.  At his hearing before the undersigned in August 
2004, the veteran submitted a notice of disagreement 
initiating an appeal of those three issues. These issues will 
be the subject of the REMAND to follow this decision, and 
will be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for a right foot disorder and for a compensable 
evaluation for gunshot wound, left leg.

2.  The service medical records do not document any injury to 
the veteran's right foot; the medical record does not show 
current residuals of any wound to the right foot.  

3.  The service-connected gunshot wound of the left leg is 
asymptomatic.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The criteria for a compensable disability rating for the 
service-connected gunshot wound, left leg, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002); 38 C.F.R. §§ 3.321(b)(1) 
and 4.118, Diagnostic Codes 7803-7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in March 2003 and December 2003, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The May 2003 supplemental statement of the case (SSOC) and 
the December 2003 VCAA letter notified the appellant of the 
relevant laws and regulations pertinent to his claims, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The appellant has been specifically 
informed of the change in regulations pertaining to the 
evaluation of skin disorders.  The VCAA letter and the SSOC 
notified the appellant of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  

Relevant private medical and VA outpatient records have been 
obtained, and the veteran has been provided with VA 
examinations in May 1995 and March 2003.  The appellant has 
not indicated that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Right Foot

The veteran contends that he suffered a gunshot wound to the 
right foot during combat in Vietnam in January 1969, and that 
he currently has a scar as well as stiffness and pain 
associated with the injury.  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

The service medical records do not show and complaints or 
findings associated with a wound to the right foot.  The 
service separation examination in November 1969 noted normal 
skin and feet examinations.  The report of medical history 
completed by the veteran at the time of discharge noted no 
feet problems.

The record contains a copy of a telegram sent to the 
veteran's parents in January 1969 noting that he had been 
slightly wounded in the left leg by small arms fire.  No 
mention of any right foot injury was noted.  The veteran was 
subsequently awarded a Purple Heart.

A VA examination was conducted in April 1990.  The veteran 
reported a history of gunshot wound to the right foot during 
service.  On examination, there was full range of foot 
motion.  The examiner could not distinguish any scars of the 
right foot.  The diagnosis was history of gunshot wounds.

On a VA orthopedic examination in May 1995, the veteran 
reported a history of gunshot wound to the right ankle.  
Examination of the right foot and ankle showed full range of 
motion and no tenderness to the right ankle.  There was no 
swelling or deformity.  Right ankle and foot X-rays were 
normal.  The diagnosis was right ankle pain; history of 
shrapnel injury in Vietnam.

A November 1995 VA outpatient record noted a diagnostic 
impression of degenerative joint disease of the ankle.  

An August 1996 VA orthopedic clinic record noted the 
veteran's reported history of being shot in the right foot in 
Vietnam, however the examiner noted that there was no 
evidence of any wound of entry or exit.  The veteran 
exhibited less than maximum effort in range of motion 
testing, but he could heel and toe walk without difficulty.  
The examiner stated that review of X-rays showed no evidence 
of arthritis or metallic fragments.  The examination was 
described as negative.

A VA examination was conducted in March 2003.  The examiner 
noted that the veteran "received glancing bullet wounds in 
the right heel and left ankle, or in the reverse.  The 
veteran is not sure."  The veteran currently reported pain 
in the ankles as well as stiffness that takes five minutes to 
overcome.  He also had pain with walking four or five city 
blocks.  On examination, the veteran walked easily and 
briskly over the course of 100 yards to the examining room 
without evidence of limp or discomfort.  There was a one-
centimeter diameter erythematous area over the medial aspect 
of the right ankle.  This had a scaly surface to it.  The 
veteran was unsure if this was a scar incurred in service, 
however the examiner noted that it looked more like a 
nummular eczema.  The impression was status post reported 
projectile injuries to the heel and ankle without current 
evidence of these wounds in terms of scars.  No evidence of 
arthritis in the ankles.

The Board notes that the veteran was awarded a Purple Heart 
and an Army Commendation Medal.  He is service connected for 
a gunshot wound of the left leg.  For veterans who engaged in 
combat with the enemy during active service, the regulations 
provide that "the Secretary shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence of aggravation in such service..." 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F.3d 
389, 392 (1996) (citations omitted).  The Court in Kessel 
explained that the provision of this section does not provide 
a substitute for medical nexus evidence, but rather serves 
only to reduce the evidentiary burden for combat veterans 
with respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service.  Kessel v. 
West, 13 Vet. App. 9, 16-19 (en banc) (citations omitted) 
(overruling Arms v. West, 12 Vet. App. 188 (1999), to the 
extent that the decision might be read as establishing by 
holding or implying in dicta that once a combat veteran has 
established 'service connection' under 1154(b), his claim may 
only be denied if the evidence to the contrary rises to the 
level of 'clear and convincing' evidence).

In this case, the veteran has been unable to identify on 
which part of his lower extremity the alleged bullet wound 
was incurred, at different times referencing his heel, ankle, 
and foot.  He has been unable to locate the spot of the 
injury for VA examiners and, at his hearing before the Board, 
the undersigned.  Thus, while the Board is cognizant of the 
lighter burden for establishing service incurrence based on 
combat under § 1154(b), in this case the totality of the 
evidence weighs against a finding that the veteran incurred a 
right foot injury during service.

There are no medical findings supporting an inservice bullet 
wound to the veteran's right foot or ankle.  In fact, VA 
examiners have consistently noted that there is no evidence 
of an entry or exit wound or any visible bullet scar.  The 
veteran's reported history of right foot injury in service in 
the treatment records and to VA examiners is not 
substantiated by any objective findings.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
There is no objective evidence of a right foot or ankle scar 
either currently or at any time since service.  While 
degenerative joint disease of the right ankle was noted on 
one outpatient record in November 1995, that diagnosis was 
not supported by any X-ray findings, and all subsequent 
examinations and X-ray reports have noted no evidence of 
arthritis.

The Board has considered the statements of the veteran to the 
effect that he has right foot stiffness and pain related to 
an injury during service.   However, the veteran's lay 
testimony alone, even if were not contradicted by the medical 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
right foot disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Since the weight of the evidence for 
and against the claims is not in relative equipoise, the 
reasonable doubt rule does not apply. 38 C.F.R. §§ 3.102 
(2004).

Evaluation of Left Leg Disability

Service connection for gunshot wound of the left leg was 
granted in May 1990.  A noncompensable evaluation was 
assigned from February 1990 under Diagnostic Code 7805.  That 
evaluation has been continued in subsequent rating actions.  
The veteran contends that he is entitled to a compensable 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Initially, the Board notes that the schedular criteria by 
which scars are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) codified at 38 C.F.R. § 
4.118 (2004).  Therefore, adjudication of a claim of 
entitlement to a compensable disability rating for the 
service-connected gunshot wound, left leg, must also include 
consideration of both the old and the new criteria.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

In the present case, the RO has evaluated the veteran's 
service-connected disability under the diagnostic code which 
rates impairment resulting from limitation of function of the 
part affected.  This particular diagnostic code, however, has 
not changed.  See, 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective prior to, and since, August 30, 2002).  In the 
SSOC issued in May 2003, the RO provided the veteran with the 
current regulation.  

Moderate limitation of motion of the ankle is required for a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004).  

The Board notes that other diagnostic codes concerning 
impairment associated with service-connected scars may also 
be considered in the present case.  First, according to old 
criteria of Diagnostic Code 7803, evidence that a superficial 
service-connected scar is poorly nourished with repeated 
ulceration warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Pursuant to the new rating criteria, Diagnostic Code 7803 now 
stipulates that a 10 percent disability evaluation will be 
warranted with evidence of a superficial service-connected 
scar that is unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2004).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7803 
(2004).  A superficial scar is one not associated with the 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 2 
following Diagnostic Code 7803 (2004).  

Second, according to the old criteria of Diagnostic Code 
7804, evidence that a superficial service-connected scar is 
tender and painful on objective demonstration warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  This 10 percent 
evaluation will be assigned when the requirements are met, 
even though the location may be on the tip of the finger or 
toe and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2002).  Pursuant to the new rating 
criteria, Diagnostic Code 7804 now stipulates that a 10 
percent disability evaluation will be warranted with evidence 
that a superficial service-connected scar is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2004).  In such a case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7804 (2004).  

A May 1995 VA examination noted the veteran's complaints of 
muscle stiffness in the left foot.  On examination, there was 
no evidence of scar formation, no tissue loss, and no muscle 
penetration.  There was tenderness to pressure on the tendo-
Achilles on the left side.  There was no damage to bones, 
joints, or nerves.  Strength was 5/5 in both feet.  X-rays 
showed no significant left foot or ankle abnormalities.  The 
diagnosis was muscle spasm of the left foot.

A December 2000 examination noted no joint abnormalities of 
the left lower extremity.  Peripheral pulses were intact 
neurologically, including motor and sensory.  Gait and 
station were normal.  Deep tendon reflexes were +2 in the 
lower extremities.  

A VA examination was conducted in March 2003.  The examiner 
noted that the veteran "received glancing bullet wounds in 
the right heel and left ankle, or in the reverse.  The 
veteran is not sure."  The veteran currently reported pain 
in the ankles as well as stiffness that takes five minutes to 
overcome.  He also had pain with walking four or five city 
blocks.  On examination, the veteran walked easily and 
briskly over the course of 100 yards to the examining room 
without evidence of limp or discomfort.  The veteran had full 
range of ankle motion, with no evidence of pain.  There was 
no sign of muscle atrophy in the small muscles of the feet.  
Arch was normal, and there were no unusual calluses.  No 
scars were noted on the heel or around the ankle.  Peripheral 
pulses were intact.  Deep tendon reflexes were 2+ generally.  
The impression was status post reported projectile injuries 
to the heel and ankle without current evidence of these 
wounds in terms of scars.  No evidence of arthritis in the 
ankles.

The medical evidence of record shows that the veteran's 
service connected gunshot wound of the left leg is 
essentially asymptomatic.  Even the minimal tenderness noted 
on the May 1995 examination was not noted in subsequent 
evaluations.  The examiners have not been able to identify a 
scar associated with the gunshot wound of the left leg, and 
no limitation of the ankle or foot has been demonstrated.

As the veteran's service-connected left leg gunshot wound has 
been shown to be asymptomatic, a compensable evaluation for 
this disability is not warranted under the appropriate 
diagnostic code which rates impairment resulting from 
instability, poor nourishment, and repeated ulceration of the 
scar [see, 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002) & 
(2004)]; impairment resulting from an objectively painful 
scar [see, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) & 
(2004)]; or impairment resulting from limitation of function 
of the affected part [see, 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002) & (2004)].  The veteran's claim for a compensable 
rating for the service-connected gunshot wound of the left 
leg must, therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The facts of this case do not show 
that the veteran's gunshot wound of the left leg results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his left leg injury results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  In fact, the March 2003 
examination report notes that his work is sedentary and not 
significantly affected by his disability.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

Service connection for a right foot disability is denied.

A compensable disability evaluation for gunshot wound, left 
leg, is denied.


REMAND

As noted above, in a September 2003 rating decision the RO 
denied the veteran's claims for service connection for 
Meniere's disease, gastroesophageal reflux disease, and 
vertigo.  The veteran submitted a notice of disagreement in 
August 2004, initiating an appeal of these issues.

Accordingly, the Board concludes that because a timely Notice 
of Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) has held that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issues of entitlement 
to service connection for Meniere's 
disease, gastroesophageal reflux disease, 
and vertigo.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning these issues, a 
timely substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should these 
issues be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


